MEMORANDUM **
Abel Saldana appeals the sentence imposed following his guilty plea to two counts of distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(iii).
We decline to entertain on direct appeal Saldana’s claim that he received ineffective assistance of counsel because the record is insufficiently developed to permit review and it is not obvious from the current record that Saldana’s legal representation was so inadequate that it obviously denied Saldana his Sixth Amendment rights. Ineffective assistance of counsel claims are ordinarily raised in habeas proceedings. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (describing exceptions to general rule against entertaining ineffective assistance claims on direct appeal). The judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.